Citation Nr: 1044151	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma on the 
tip of the nose with painful scar on the forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1995 in the United States Coast Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the above claim.

In October 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In December 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's basal cell carcinoma did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal cell 
carcinoma have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Post-service medical treatment records show that the Veteran had 
been diagnosed as having basal cell carcinoma.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

After a careful review of the evidence of record, the Board finds 
that service connection is not warranted for basal cell 
carcinoma.  

In correspondence of record and testimony during the October 2008 
hearing, the Veteran contends that his diagnosed basal cell 
carcinoma was caused by sun exposure during service.  He stated 
that he served aboard a ship for 3 years in the Caribbean Sea and 
was a deck seaman, which required working on the deck for long 
hours in the sun.  He also attended refresher training at the 
naval base in Guantanamo Bay, Cuba, for 3 consecutive years that 
lasted one month each and was assigned duties during the last two 
trips as a signalman, which required standing at signal watch on 
the flying bridge of the ship 6 days a week from 6:00am to 
10:00pm.  In addition, fellow servicemen submitted letters 
stating that they served with the Veteran and were outside in the 
sun while working on boats.

Service treatment records are silent for any skin abnormalities 
in service and the Veteran's skin was found to be normal at 
separation.  

Following service, the Veteran was diagnosed in approximately 
1998 as having basal cell carcinoma on his chest.  See October 
2008 Transcript, p. 22.  The record shows that the Veteran was 
diagnosed as having basal cell carcinoma on the tip of his nose 
in October 2003.  The Veteran received private treatment in 
October 2003 and January 2004 and tested positive for basal cell 
carcinoma of the nose, for which he underwent surgery.  During 
treatment in October 2003, it was noted that the Veteran had a 
history of basal cell carcinoma of the chest.  

In an August 2004 VA examination report, the examiner noted that 
the Veteran was fair skinned and seemed to be working outdoors 
most of the time.  The examiner opined that basal cell resection 
was not at least as likely a result of being out in the sun.  

In a January 2005 statement, the Veteran's private physician, Dr. 
R.A.C., opined that the Veteran's skin cancer was more likely 
than not related to service and noted that there was a casual 
relationship between sun exposure and the development of skin 
cancer.  

In the December 2008 remand, the Board noted that neither the 
August 2004 VA examination nor the January 2005 private 
physician's statement included a rationale for the stated 
opinion.  The claim was remanded for another examination.  

At a March 2009 VA examination, following a physical examination 
and review of the claims file, the diagnosis was basal cell 
carcinoma.  The examiner stated that she could not resolve the 
issue without result resort to mere speculation.  She noted that 
pertinent evidence in the service treatment records included no 
indication of skin complaints, rashes or sunburns.  She then went 
on to explain that it was clear and well documented that sun 
exposure contributed to development of basal cell carcinoma, but 
it would be speculative to correlate the sun exposure during 
service to the Veteran's skin cancer as it would be impossible to 
differentiate exposure received while on duty to that received 
while off duty.  Additionally, other factors contribute to 
development of basal cell carcinoma, which include having fair 
skin, and childhood sun exposure appeared to be more important 
than exposure during adult life.  Finally, the examiner noted 
that the fact that there were no records in the service treatment 
records pertinent to this skin condition, namely no complaints of 
sun burns or skin lesions, would make correlating active duty sun 
exposure to the development of basal cell carcinoma even more 
speculative.

There is no persuasive medical evidence of record showing that 
the Veteran's basal cell carcinoma had its onset during active 
service or is related to any in-service disease or injury.  
Private medical treatment records regarding his skin condition 
make no mention of any link between his diagnosed basal cell 
carcinoma and service.  The medical opinions provided in August 
2004 and March 2009 given by a VA examiner and a private 
physician, respectively, were not supported with evidence from 
the record or the physician's reasoning.  Medical examination 
reports must contain not only clear conclusions with supporting 
data, but a reasoned medical explanation connecting the two.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The only medical opinion of record that provides a conclusion and 
a reasoned medical explanation, is that of the March 2009 VA 
examiner.  While that examiner stated that she could not provide 
an opinion without resorting to speculation, she further noted 
that pertinent evidence included the service treatment records 
which did not include any skin complaints.  She concluded that 
this lack of evidence would make correlating active duty sun 
exposure to the development of basal cell carcinoma even more 
speculative.  This finding preponderates against the claim for 
service connection.  Therefore, there is no persuasive medical 
evidence of record showing that the Veteran's basal cell 
carcinoma had its onset during active service or is related to 
any in-service disease or injury.  

With respect to the adequacy of the March 2009 VA examination, 
the Board notes that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered and the basis for the opinion must be provided by the 
examiner or apparent upon a review of the record.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  The examiner reviewed the 
claims folder and treatment records, specifically referred to the 
service treatment records as pertinent evidence and noted other 
medical factors that could contribute to the development of basal 
cell carcinoma.  Her statement that an opinion would be 
speculative is based on the fact that there were no complaints of 
skin lesions, sunburn or rashes during service.  

The Veteran's assertions that his basal cell carcinoma is related 
to sun exposure during service have been considered.  His lay 
assertions that he was exposed to the sun in service are accepted 
as true.  However, the question of whether his basal cell 
carcinoma is due to sun exposure in service is too complex to be 
addressed by a layperson.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The etiology is not amenable to 
observation alone.  Thus, the Veteran's opinion as to the 
etiology of his basal cell carcinoma is not competent evidence 
and is entitled to low probative weight.  

The Veteran has also submitted medical literature about basal 
cell carcinoma.  To the extent that he is attempting to 
extrapolate from the medical literature there is a relationship 
between his skin condition and service, such extrapolation would 
constitute nothing more than an unsubstantiated medical opinion 
by a lay person rather than a conclusion based on the medical 
evidence of record.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in December 2004 and September 2008 and 
the claim was readjudicated in a July 2010 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for basal cell carcinoma is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


